Citation Nr: 0622301	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  00-07 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran served on active duty from September 1975 to 
April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran appealed, and in May 2003, 
the Board remanded the claim for additional development.  In 
November 2004, the Board denied the claim.  

The veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In November 2005, while his case 
was pending at the Court, the VA's Office of General Counsel 
and appellant's representative filed a Joint Motion 
requesting that the Court vacate the Board's November 2004 
decision.  In December 2005, the Court issued an Order 
vacating the November 2004 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the Joint Motion, dated in November 2005, shows 
that it was agreed that the Board must provide the veteran 
with notice as required by 38 U.S.C.A. § 5103(a) (West 2002), 
as amended by the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  On 
remand, as directed in the November 2005 Joint Motion, the RO 
via the AMC should send the veteran a new VCAA notification 
letter.

The medical reports contain a number of diagnoses of acquired 
psychiatric disorders, to include PTSD, rule out malingering, 
depression, and an anxiety disorder not otherwise specified, 
as well as a diagnosis of a personality disorder.  In his 
brief, dated in August 2005, the veteran's representative 
argued that VA had failed to provide the veteran with an 
adequate examination, and implied that another examination 
was warranted, "Specifically, none of the examiner's 
discussed whether appellant's behavior changes in service 
were consistent with being the victim of a personal 
assault."  Given the conflicting medical evidence, following 
the development outlined below, the veteran should be 
scheduled for an examination.

Finally, the veteran's representative has argued that a VA 
examination report, dated in July 2004, and completed by 
Angela N. Bowen, should be afforded little or no probative 
weight because it is unclear whether or not Ms. Bowen is a 
physician.  On remand, the RO via the AMC should request that 
the Indianapolis, Indiana, VA Medical Center (VAMC) provide 
Ms. Bowen's job title, to include whether Ms. Bowen is a 
physician/psychiatrist.  

Accordingly, the case is REMANDED for the following action:

1.  All VCAA notice obligations must be 
satisfied in accordance with the decision 
of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, 38 C.F.R. § 
3.159 (2005), and any other applicable 
legal precedent, relative to each issue 
on appeal.  Specifically, the appellant 
must be informed of the specific 
information and/or specific medical or 
lay evidence, not previously submitted, 
that is necessary to substantiate his 
claim, to include what specific evidence, 
if any, he is expected to obtain and 
submit, and what specific evidence will 
be retrieved by VA.  Further, he must be 
advised to send any evidence in his 
possession pertinent to the appeal to VA.  
At this stage of the appeal to ensure 
VCAA compliance, the veteran should also 
be notified of the rating for the 
disability in issue, and of the effective 
date provision for a reopened claim of 
service connection.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO via the AMC should request 
that the Indianapolis VAMC provide them 
with the job title of Angela N. Bowen, to 
include whether Ms. Bowen is a 
physician/psychiatrist.  

3.  Upon completion of the development as 
outlined in the first paragraph of this 
REMAND, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine whether she has an acquired 
psychiatric disorder, to include PTSD, 
under the criteria as set forth in DSM- 
IV.  The RO should provide the examiner 
with a summary of the alleged stressor, 
as well as all evidence pertaining to 
changes in behavior at the time of the 
claimed stressor.  The claims file should 
be provided to the examiner in connection 
with the examination.

If an acquired psychiatric disorder, to 
include PTSD, is found, the examiner 
should provide an opinion as to whether 
it is as least as likely as not (i.e., 
whether there is a 50 percent or greater 
likelihood) that the veteran's acquired 
psychiatric disorder, or PTSD, as 
appropriate, was caused or aggravated by 
his service.  If, and only if, PTSD is 
found, the examiner's conclusion should 
discuss any documented behavior changes 
following the alleged incident.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the record and adjudicate 
the claim.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



